Citation Nr: 0711661	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to service-
connected disability.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946 
and from March 1952 through September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.   The veteran's original VA claims file 
has been lost, and the current file is a rebuilt one.  The 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in May 2004.  A 
transcript is of record.

This case was previously before the Board in September 2004, 
and more recently in December 2005, and was remanded for 
additional development and readjudication.  As originally 
developed for appeal, the veteran's claim included the issue 
of entitlement to service connection for degenerative joint 
disease of the left knee.  In August 2006, the RO established 
service connection for status post total left knee 
arthroplasty.  Since he has been granted service connection 
for his left knee disability, that issue is moot, and is no 
longer before the Board.  

Pursuant to a January 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

Additional evidence was received from the veteran in March 
2007, after the case had been certified to the Board by the 
RO.  Under 38 C.F.R. § 20.1304, new evidence received by the 
Board, if pertinent to the case on appeal, usually requires a 
return of the case to the RO for review, consideration, and 
preparation of a Supplemental Statement of the Case (SSOC) 
prior to a Board decision, unless there has been a waiver of 
such initial RO review.  The evidence in this instance 
consists of a statement from the veteran indicating an 
increase in symptoms related to his service-connected left 
knee disability, which is not among the issues now under 
appellate consideration, and hence is not "pertinent".  
Thus, it does not preclude a decision by the Board at this 
time.  An increased rating claim has not been properly 
developed and is not currently before the Board, and it is 
referred to the RO for action deemed appropriate.



FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not 
manifested in service or for many years thereafter, and is 
not shown by competent evidence to be related to military 
service or any service-connected disability.

2.  A low back disorder was not manifested in service or for 
many years thereafter, and is not shown by competent evidence 
to be related to military service or any service-connected 
disability.



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in service, and is not secondary to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  A low back disability was not incurred in service, and is 
not secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In multiple letters dated between May 2002 and May 2006, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the military service department, the Social Security 
Administration (SSA), and other pertinent agencies.  He was 
advised that it was his responsibility to send any other 
medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in an SSOC dated 
in August 2006, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

II.  Factual Background

It appears that the veteran's original claims folder has been 
lost, and efforts by the RO to locate the file have been 
unsuccessful.  A "rebuilt" claims folder has been prepared, 
but a number of relevant documents appear not to be of 
record.  The information discussed below is derived from 
records assembled in the attempt to reconstruct the claims 
file as fully as possible.  These documents provide an ample 
basis on which to decide the present claims, including 
medical treatment records, and VA examination findings 
concerning both of the conditions on appeal.  In addition, 
the Board recognizes its heightened obligation to explain its 
findings and conclusions in this case, and to consider 
carefully the benefit-of-the-doubt rule as applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection is currently in effect for residuals of 
right knee sprain rated as noncompensably disabling.  Service 
connection is also in effect for status post total left knee 
arthroplasty (previously claimed as left knee degenerative 
changes), rated as 30 percent disabling.  

In 2002 claims were received from the veteran seeking service 
connection for a low back condition and his right knee, 
claimed as due to an altered gait caused by his service-
connected knee disability. 

A search for an earlier rating decision was made, and a copy 
of a November 1997 rating decision was entered into the 
rebuilt claims file in August 2002.  At the time of the 
November 1997 rating decision, the claims file had been 
available, and reflected that the RO, in pertinent part, 
confirmed and continued a zero percent evaluation for 
residuals of a right knee sprain and denied entitlement to 
service connection for degenerative joint disease of the 
right knee.  The evidence considered was the veteran's claim, 
service medical records (SMRs) from March 1952 to September 
1953, and a November 1997 VA joints examination.

The rating decision reflects that SMRs showed that the 
veteran injured his right knee in August 1953.  X-rays at the 
time of the incident were negative for evidence of a 
fracture, and the diagnosis was a right knee sprain.  At the 
November 1997 VA examination there was no varus or valgus 
instability of the right knee, but there was marked varus 
alignment of the lower extremity.  The diagnosis was 
degenerative joint disease of the right knee.  

The remaining evidence in this case is extensive, dated from 
1993 to 2006, and consists entirely of medical records from 
the Salt Lake City VA Medical Center.  The pertinent records 
show that in March 2001 the veteran presented to the 
emergency room with complaints of right knee pain.  The 
clinical assessment was right knee pain, most likely 
representing osteoarthritis.  In June 2001, he reported the 
onset of right knee pain in December of the previous year.  
X-rays of the right knee demonstrated medial joint space 
narrowing with a mild varus deformity.  The assessment was 
mild arthritis in the right knee.  Additional VA treatment 
records show complaints of cervical spine and lumbar spine 
pain in 2001.  In 2002, the veteran was evaluated for 
complaints of long-standing back pain with occasional 
radicular like pain in the back of his legs.  

At his videoconference hearing before the undersigned in May 
2004, the veteran testified as to his current disabilities 
and his injury in service.  His representative stated that 
all the documentary evidence had been submitted and was in 
the claims file. It was acknowledged that the original claims 
file had been misplaced and a rebuilt record had been made.  
The veteran testified that a VA doctor had told him that, 
because of his left knee disorder, he was bearing down on his 
right knee, which affected his lower back.

In September 2004, the Board remanded the case and determined 
that a VA orthopedic examination was required to more 
accurately establish the exact nature and etiology of the 
veteran's current degenerative disease of the right knee and 
low back disability, and the extent, if any, to which such 
pathology now present is related to an in-service injury.  
The examiner was asked to specifically comment as to whether 
any current degenerative joint disease of the right knee or 
low back disability was caused or aggravated by the veteran's 
service-connected disabilities.

During VA examination in March 2005, the veteran reported the 
onset of right knee pain about a year to a year and a half 
before, and the development of low back pain some 4-5 years 
before.  The examiner reviewed the claims file, noting there 
was no evidence of a right knee injury during service and no 
evidence that low back pain was a significant symptom, or a 
symptom at all, while the veteran was on active duty.  The 
veteran reported that he had been told he has degenerative 
disc disease in the lumbar spine and neck pain, likely due to 
osteoarthritic changes.  The examiner concluded the veteran 
was developing some degenerative joint disease in the right 
knee with some medial compartment narrowing, incident to age.  
The examiner also concluded that the veteran's low back 
disability was also incident to age, and not associated with 
an injury in service.  

The veteran underwent another VA examination in July 2006, 
pursuant to a December 2005 Board remand.  The examiner 
reviewed the veteran's claims file in its entirety, took a 
detailed history of his in-service and post-service symptoms, 
and carefully reviewed the clinical and X-ray findings.  The 
veteran again described the onset of right knee pain in 2000.  
He also complained of low back pain of about 4-5 years 
duration, with occasional radiation to either side and 
occasional numbness in the left leg.  X-rays of the right 
knee showed severe medial compartmental arthritis, mild 
patellofemoral and lateral compartmental arthritis.  The 
examiner concluded that the arthritis was unrelated to his 
injury in service, and that it was unlikely that it had been 
made worse by his left knee condition.  Rather it had 
probably come about from constant wear and tear of physical 
labor, and from his age.  The examiner also concluded that 
the veteran's lower back had some osteoarthritis on X-ray, 
which was again likely to be related to years of wear and 
tear and age, but less likely related to his left knee.  

III.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, and as pertinent in the present case, service 
connection granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran maintains that he developed right knee arthritis 
and a low back disability as a result of his service-
connected left knee.  He does not contend that the claimed 
disabilities began in service, or are directly related to his 
active service, nor is this shown by the record to be the 
case.  Rather, he has limited his argument to principles of 
secondary service connection.  Accordingly, the Board will 
analyze the veteran's claim on that basis.  Also because both 
claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a 
common discussion.

While post-service medical evidence shows complaints and 
treatment for right knee and low back arthritis, it fails to 
indicate that the veteran's service-connected left knee is 
related to them.  Post-service VA and private medical 
treatment records show he first received treatment for right 
knee pain in 1997 and low back pain in the early 2000's, with 
no discussion regarding etiology.  Moreover, the competent 
medical opinion in the record conclusively found no 
etiological relationship between the service-connected left 
knee disorder and subsequent development of degenerative 
joint disease of the right knee or low back disorder, or 
their worsening.  In rendering this opinion, the physician 
took into consideration the veteran's previous medical 
history and medical evaluations.  

The veteran is clearly of the opinion that his claimed right 
knee arthritis and low back disorder are related to his 
service connected left knee condition.  However, he has not 
brought forth any medical evidence that would either refute 
the VA opinion or suggest a nexus between his claimed right 
knee and back disabilities and any service connected 
disability, and a layman such as the veteran is not competent 
to offer a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The competent medical opinions in 
the record conclusively found no etiological relationship 
between the service-connected left knee and subsequent 
development of any disability.  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed right knee and low back disabilities and service-
connected left knee are etiologically or causally associated.  
This also refutes any grant of service connection on the 
basis of Allen, which would be permitted if any service-
connected disability caused aggravation of the right knee or 
low back.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for a low back disorder is denied. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


